Citation Nr: 0027327	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99 - 13 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of  30 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and an associate


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968, including service in the Republic of Vietnam from 
August 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1999 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  That decision granted service connection 
for post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling, and denied service connection for 
postoperative residuals of a left total hip replacement 
secondary to osteoarthritis and osteoarthritis of the right 
hip.  The veteran appealed, seeking a rating in excess of 30 
percent for his service-connected PTSD.  


FINDING OF FACT

The appellant's claim for a rating in excess of 30 percent 
for service-connected PTSD is plausible because he has 
alleged that the initial rating evaluation assigned for that 
disability is insufficient or inadequate.  


CONCLUSION OF LAW

The appellant's claim for a rating in excess of 30 percent 
for service-connected PTSD is well grounded.  38 U.S.C.A. 
§§ 1110, 1155, 5107(a) (West 1991);  Fenderson v. West, 12 
Vet. App.  119 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant's claim for a rating in 
excess of 30 percent for service-connected PTSD is plausible 
and is thus "well grounded" within the meaning of  
38 U.S.C.A. § 5107(a) (West 1991).  A claim for an increased 
rating is generally well grounded when the appellant 
indicates that the initial rating evaluation assigned for a 
disability is insufficient or inadequate, and seeks a higher 
evaluation.  38 U.S.C.A. §§ 1110, 1155, 5107(a) (West 1991);  
Fenderson v. West, 12 Vet. App.  119 (1999).  


REMAND

At his personal hearing held in July 2000 before the 
undersigned Veterans Law Judge sitting at Detroit, Michigan, 
the veteran submitted a Social Security Administration (SSA) 
award letter showing that he had been awarded SSA disability 
benefits, effective in May 2000.  

The Board finds that Remand is warranted for purposes of 
obtaining all medical records relied upon by the SSA in 
reaching its determination that the veteran was entitled to 
disability benefits.  Further, the Board construes the 
veteran's testimony, and the submission of the SSA award 
letter, as an informal claim for a total disability rating 
based on unemployablity due to service-connected disability.  
The veteran must be provided VA Form 21-8940, and be asked to 
complete and submit that document to the RO.

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles v. Derwinski,  3 Vet. 
App. 129 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should forward VA Form 21-8940 
to the veteran, and ask that he complete 
and submit that document.  In addition, 
the veteran should be asked to submit a 
list of his employers for the past 20 
years, and the dates of such employment.  

2.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his service-
connected PTSD.  In addition, the veteran 
should be asked to identify specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers from whom he has received 
treatment for his bilateral hip 
disabilities, his right shoulder 
bursitis, and any other disabling 
conditions considered in his award of SSA 
disability benefits.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
clinical records pertaining to 
examination, evaluation and treatment of 
the veteran that are not already 
associated with the claims folder, 
including his evaluation and treatment at 
the Mayo Clinic.  The RO should further 
obtain all clinical records pertaining to 
treatment of the veteran at any VA 
medical facility since December 1998.  

3.  The RO should obtain from the Social 
Security Administration a copy of the 
decision granting disability benefits to 
the veteran, as well as copies of all 
supporting medical evidence considered by 
that agency in granting such benefits, 
including all medical records and 
disability determinations, inclusive.  

4.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by the VA examiner who previously 
reviewed his records and conducted his 
psychiatric examination in February 1999, 
if possible.  The examiner should review 
the veteran's claims folder and medical 
records in their entirety prior to the 
examination.  The examination is to be 
conducted in accordance with the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
manual for Mental Disorders, DSM-IV.  The 
examiner should determine the extent, 
etiology and correct multiaxial diagnoses 
of any psychiatric disability found to be 
present, provide multiaxial diagnoses, 
assign a Global Assessment of Functioning 
(GAF) Score, and explain what the 
assigned score represents.  The examiner 
should provide an opinion as to the 
degree to which the veteran's PTSD is a 
contributing factor to his overall 
disability picture.  A complete rationale 
for any opinion expressed must be 
provided.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board.  

6.  The appellant is hereby notified that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. 
App. 129 (1992).

7.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate the issues of entitlement to a 
rating in excess of 30 percent for PTSD, 
including consideration under  38 C.F.R. 
§ 3.321, and entitlement to a total 
disability rating based on 
unemployability due to service-connected 
disability.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



